Name: 81/974/EEC: Commission Decision of 9 November 1981 approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-10

 Avis juridique important|31981D097481/974/EEC: Commission Decision of 9 November 1981 approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Canada (Only the Italian text is authentic) Official Journal L 355 , 10/12/1981 P. 0060****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 14 , 16 . 1 . 1981 , P . 23 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2320/66 . ( 4 ) OJ NO L 203 , 23 . 7 . 1981 , P . 52 . COMMISSION DECISION OF 9 NOVEMBER 1981 APPROVING DEROGATIONS PROVIDED FOR BY ITALY FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC IN RESPECT OF SEED POTATOES ORIGINATING IN CANADA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/974/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF ORGANISMS HARMFUL TO PLANTS OR PLANT PRODUCTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 81/7/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 2 ) THEREOF , HAVING REGARD TO THE COMMUNICATION FROM ITALY OF 18 SEPTEMBER 1981 , WHEREAS , PURSUANT TO DIRECTIVE 77/93/EEC , POTATO TUBERS ORIGINATING IN THE AMERICAN CONTINENT MAY NOT IN PRINCIPLE BE BROUGHT INTO THE COMMUNITY UNLESS THEIR GERMINATION FACULTY HAS BEEN SUPPRESSED , IN VIEW OF THE RISK OF THE INTRODUCTION OF POTATO SPINDLE TUBER VIRUS AND UNLESS THEY ALSO ORIGINATE IN REGIONS KNOWN TO BE FREE FROM CORYNEBACTERIUM SEPEDONICUM ; WHEREAS , NEVERTHELESS , ARTICLE 14 ( 1 ) ( C ) ( III ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS MEMBER STATES TO PROVIDE FOR DEROGATIONS WITH REGARD TO THE RULE RELATING TO THE SUPPRESSION OF THE GERMINATION FACULTY , PROVIDED THAT THERE IS NO RISK OF HARMFUL ORGANISMS SPREADING , AND THESE DEROGATIONS ARE SUBJECT TO APPROVAL IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 14 ( 2 ); WHEREAS IN ITALY THE IMPORTATION OF SEED POTATOES OF THE KENNEBEC VARIETY , FROM THE CANADIAN PROVINCES OF NEW BRUNSWICK AND PRINCE EDWARD ISLAND , IS A NECESSITY ; WHEREAS THAT MEMBER STATE HAS STATED THAT IT INTENDS TO PROVIDE FOR THE ABOVEMENTIONED DEROGATIONS ; WHEREAS IT IS KNOWN THAT THE TWO PROVINCES REFERRED TO ABOVE ARE NOT FREE FROM POTATO SPINDLE TUBER VIRUS OR FROM CORYNEBACTERIUM SEPEDONICUM ; WHEREAS CANADA HAS STARTED TO IMPLEMENT A PROGRAMME TO ERADICATE THESE HARMFUL ORGANISMS ; WHEREAS THIS PROGRAMME HAS NOT YET PROVED EFFECTIVE ; WHEREAS , NEVERTHELESS , THE PROGRAMME INCLUDES OFFICIAL CONTROL OF ESTABLISHMENTS AUTHORIZED TO PRODUCE THE PARENT MATERIAL FOR SEED POTATOES , AND OF CERTAIN ZONES WHICH ARE PARTICULARLY SUITABLE FOR THE PRODUCTION OF SEED POTATOES ; WHEREAS IT APPEARS THAT THERE IS NO DANGER OF THE HARMFUL ORGANISMS IN QUESTION SPREADING , PROVIDED THAT CERTAIN TECHNICAL CONDITIONS , WHICH WILL BE ESPECIALLY STRICT PENDING THE FINAL RESULTS OF THE ERADICATION PROGRAMME , ARE COMPLIED WITH ; WHEREAS THE DEROGATIONS PROVIDED FOR BY ITALY SHOULD THEREFORE BE APPROVED , PROVIDED THAT THEY INCLUDE THE TECHNICAL CONDITIONS REFERRED TO ABOVE AND ARE APPLICABLE ONLY FOR A LIMITED PERIOD ; WHEREAS THE LENGTH OF THAT PERIOD IS DETERMINED BY THE TIME LIMITS LAID DOWN FOR THE APPLICATION OF ANNEX IV , PART A ( 24 ) OF DIRECTIVE 77/93/EEC IN ITS ORIGINAL VERSION AND OF ARTICLE 15 ( 2A ) OF COUNCIL DIRECTIVE 66/403/EEC OF 14 JUNE 1966 ON THE MARKETING OF SEED POTATOES ( 3 ), AS LAST AMENDED BY DIRECTIVE 81/561/EEC ( 4 ); WHEREAS THE PURPOSE OF THIS DECISION IS TO ESTABLISH AT COMMUNITY LEVEL , IN ACCORDANCE WITH THE PENULTIMATE RECITAL OF DIRECTIVE 81/561/EEC REFERRED TO ABOVE , THAT THE PLANT HEALTH CONDITIONS HAVE BEEN MET ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . APPROVAL IS HEREBY GIVEN , UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 , TO ITALY TO PROVIDE , IN ACCORDANCE WITH ARTICLE 14 ( 1 ) ( C ) ( III ) OF DIRECTIVE 77/93/EEC , AND IN CONNECTION WITH THE FIRST ALTERNATIVE IN ANNEX IV , PART A ( 24 ) THERETO , IN ITS ORIGINAL VERSION , FOR DEROGATIONS FROM ARTICLE 5 ( 1 ) AND THE THIRD INDENT OF ARTICLE 12 ( 1 ) ( A ) OF THAT DIRECTIVE AS REGARDS THE REQUIREMENTS REFERRED TO IN ANNEX IV , PART A ( 25 ) IN RESPECT OF SEED POTATOES OF THE KENNEBEC VARIETY , ORIGINATING IN THE CANADIAN PROVINCES OF NEW BRUNSWICK AND PRINCE EDWARD ISLAND . 2 . FOR THE PURPOSES OF PARAGRAPH 1 , THE FOLLOWING CONDITIONS SHALL APPLY : ( A ) THE SEED SHALL BE THE FIRST DIRECT PROGENY OF SEED OF THE CATEGORIES ' PRE-ELITE ' , ' ELITE I ' , ' ELITE II ' OR ' ELITE III ' WHICH HAS BEEN PRODUCED IN ESTABLISHMENTS AUTHORIZED TO PRODUCE SEED OF THE ' PRE-ELITE ' OR ' ELITE I ' CATEGORIES AND WHICH ARE EITHER OFFICIAL ESTABLISHMENTS OR OFFICIALLY DESIGNATED AND CONTROLLED FOR THAT PURPOSE . ( B ) THE SEED SHALL HAVE BEEN PRODUCED IN ZONES SET UP AS SEED POTATO PRODUCTION AREAS OR COMPARABLE AREAS SITUATED IN ZONES OTHER THAN THOSE DESIGNATED AS DANGER ZONES BECAUSE OF THE PRESENCE OF POTATO SPINDLE TUBER VIRUS OR CORYNEBACTERIUM SEPEDONICUM . ( C ) THE SEED SHALL HAVE BEEN CERTIFIED OFFICIALLY AS SEED POTATOES MEETING AT LEAST THE CONDITIONS LAID DOWN FOR THE ' FOUNDATION ' CATEGORY . ( D ) A SAMPLE SHALL BE TAKEN OFFICIALLY FROM EACH CONSIGNMENT CONSISTING OF PRODUCTS FROM A SINGLE PRODUCER , INTENDED FOR ITALY . SUCH SAMPLES SHALL COMPRISE APPROXIMATELY 1 % OF THE TUBERS IN THAT CONSIGNMENT , UP TO A THOUSAND TUBERS . THEY SHALL BE EXAMINED BY OFFICIAL LABORATORIES IN ORDER TO DETECT ANY PRESENCE OF POTATO SPINDLE TUBER VIRUS OR CORYNEBACTERIUM SEPEDONICUM . THESE EXAMINATIONS SHALL BE CARRIED OUT USING APPROPRIATE METHODS , INCLUDING AT LEAST : - AS REGARDS POTATO SPINDLE TUBER VIRUS , THE BULK-TESTING OF POTATO SOURCE MATERIAL BY THE PAGE METHOD AFTER PASSAGE OF THAT MATERIAL THROUGH TOMATO PLANTS , AND - AS REGARDS CORYNEBACTERIUM SEPEDONICUM , THE GRAMSTAINING , LATEX-AGGLUTINATION OR IMMUNO-FLUORESCENCE METHODS , DEPENDING ON THE CASE . ( E ) THE PLANT HEALTH CERTIFICATE REQUIRED SHALL BE MADE OUT ONLY AFTER CONFIRMATION THAT THE PRESENCE OF POTATO SPINDLE TUBER VIRUS OR CORYNEBACTERIUM SEPEDONICUM COULD NOT BE DETECTED DURING THE TESTS REFERRED TO IN ( D ) ABOVE . IT SHALL ALSO STATE THAT THE CONDITIONS LAID DOWN IN ( A ) TO ( D ) HAVE BEEN COMPLIED WITH AND SHALL GIVE THE NAME OF THE ESTABLISHMENT AS REFERRED TO IN ( A ) AND OF THE AREA AS REFERRED TO IN ( B ). ( F ) IN THE ITALIAN REPUBLIC , SAMPLES SHALL BE TAKEN OFFICIALLY , BY SPOT CHECKS , FROM THE IMPORTED CONSIGNMENTS , FOR OFFICIAL EXAMINATION AS DESCRIBED IN ( D ). THE CONSIGNMENTS SHALL REMAIN UNDER OFFICIAL CONTROL AND MAY NOT BE MARKETED OR USED UNTIL IT HAS BEEN CONFIRMED THAT THE PRESENCE OF POTATO TUBER VIRUS OR CORYNEBACTERIUM SEPEDONICUM HAS NOT BEEN DETECTED BY THOSE TESTS . THE TOTAL OF ALL THE CONSIGNMENTS IMPORTED PER MARKETING OPERATION SHALL NOT EXCEED AN AMOUNT WHICH IS ADEQUATE FOR THE ABOVEMENTIONED TESTS , TAKING INTO ACCOUNT THE FACILITIES AVAILABLE FOR THAT PURPOSE . ( G ) THE POTATOES GROWN FROM IMPORTED SEED SHALL NOT BE CERTIFIED AS SEED POTATOES AND SHALL BE USED ONLY AS POTATOES FOR HUMAN CONSUMPTION . MOREOVER , THEY SHALL BE MARKETED ONLY IN ITALY . ( H ) BUILDINGS , CONTAINERS , PACKAGING MATERIAL , VEHICLES AND HANDLING , GRADING AND PREPARATION EQUIPMENT WHICH HAS BEEN IN CONTACT WITH IMPORTED SEED POTATOES SHALL AT LEAST BE CLEANSED AND DISINFECTED BEFORE BEING BROUGHT INTO CONTACT WITH OTHER POTATOES . ARTICLE 2 THE APPROVAL GRANTED IN ARTICLE 1 SHALL EXPIRE ON 31 DECEMBER 1982 . IT SHALL BE REVOKED PRIOR TO THAT DATE IF IT IS FOUND THAT THE CONDITIONS LAID DOWN IN ARTICLE 1 ( 2 ) HAVE BEEN INSUFFICIENT TO PREVENT THE INTRODUCTION OF THE HARMFUL ORGANISMS IN QUESTION OR HAVE NOT BEEN COMPLIED WITH . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 9 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION